Name: Commission Regulation (EU) NoÃ 1282/2009 of 22Ã December 2009 amending Regulation (EU) NoÃ 409/2009 on the establishment of Community conversion factors and presentation codes used to convert fish processed weight into fish live weight
 Type: Regulation
 Subject Matter: consumption;  health;  fisheries;  marketing;  foodstuff
 Date Published: nan

 23.12.2009 EN Official Journal of the European Union L 344/31 COMMISSION REGULATION (EU) No 1282/2009 of 22 December 2009 amending Regulation (EU) No 409/2009 on the establishment of Community conversion factors and presentation codes used to convert fish processed weight into fish live weight THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993, establishing a control system applicable to the Common Fishery Policy (1), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 409/2009 (2), establishes Community conversion factors and presentation codes for the states of processing fresh and fresh salted. (2) Species subject to fishing quotas are landed mainly in the states of processing fresh, fresh salted and frozen. Consequently there is a need to complement Regulation (EC) No 409/2009 with Community conversion factors for frozen fish, so that Community conversion factors are available for all relevant processing states. (3) Commission Regulation (EC) No 1077/2008 (3) lays detailed rules for the implementation of the electronic record and transmission of logbook, landing declaration and transhipment data. (4) Regulation (EC) No 409/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Fisheries and Aquaculture Committee. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 409/2009 is amended as follows: 1. In Article 3, point (g) is replaced by the following: (g) state of processing  means the way the fish is preserved (fresh, fresh salted and frozen). 2. In Article 4, paragraph 1 is replaced by the following: 1. The Community conversion factors set out in Annexes II, III and IV shall apply to convert fish processed weight into fish live weight. 3. In Article 6, paragraph 1 is replaced by the following: 1. The masters of Community fishing vessels shall use the conversion factors referred to in Article 4 in the logbook, as referred to in Article 6 of Regulation (EEC) No 2847/93 and Article 4 of Commission Regulation (EC) No 1077/2008 (4), to: (a) estimate the live weight of the quantities onboard the fishing vessel and; (b) to calculate the live weight of the quantities upon landing. 4. Annex I is replaced by the text in Annex I to this Regulation 5. The text in Annex II to this Regulation is added as Annex IV Article 2 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 123, 19.5.2009, p. 78. (3) OJ L 295, 4.11.2008, p. 3. (4) OJ L 295, 4.11.2008, p. 3. ANNEX I ANNEX I PRESENTATION 3-ALPHA CODES 3-Alpha presentation code Presentation Description FIL Fillets Removal of head, guts, bones and fins. Each fish originates two fillets not joined by any par FIS Skinned fillets Removal of head, guts, bones, fins and skin. Each fish originates two fillets not joined by any par FSB Filleted with skin and bones Filleted with skin and bones on FSP Filleted skinned with pinbone on Filleted with skin removed and pinbone on GHT Gutted headed and tailed Guts, head and tail removed GUG Gutted and gilled Guts and gills removed GUH Gutted and headed Guts and head removed GUL Gutted liver in Guts removed with the exception of liver GUS Gutted headed and skinned Guts head and skin removed GUT Gutted All guts removed HEA Headed Head removed JAT Tailed Japanese cut Japanese cut with tail removed LVR Liver Liver only, In case of collective presentation* use code LVR-C OTH Other Any other presentation ROE Roe (s) Roe(s) only In case of collective presentation* use code ROE-C CBF Cod butterfly Headed with skin on, spine on, tail on SUR Surimi Surimi SGT Gutted and salted Guts removed and fish salted TAL Tail Tails only TNG Tongue Tongue only. In case of collective presentation* use code TNG-C WHL Whole No processing WNG Wings Wings only ANNEX II ANNEX IV FROZEN COMMUNITY CONVERSION FACTORS Species: Albacore Thunnus alalunga ALB WHL 1,00 GUT 1,23 Species: Alfonsinos Beryx spp. ALF WHL 1,00 Species: Anchovy Engraulis encrasicholus ANE WHL 1,00 Species: Anglerfish Lophiidae ANF WHL 1,00 GUT 1,22 GUH 3,04 TAL 3,00 FIS 5,60 Species: Mackerel icefish Champsocephalus gunnari ANI WHL 1,00 Species: Greater silver smelt Argentina silus ARU WHL 1,00 Species: Bigeye tuna Thunnus obesus BET WHL 1,00 GUT 1,29 HEA 1,25 Species: Blue ling Molva dypterygia BLI WHL 1,00 GUT 1,17 GUH 1,40 Species: Brill Scophthalmus rhombus BLL WHL 1,00 Species: Black scabbardfish Aphanopus carbo BSF WHL 1,00 GUT 1,48 Species: Atlantic blue marlin Makaira nigricans BUM WHL 1,00 Species: Capelin Mallotus villosus CAP WHL 1,00 Species: Cod Gadus morhua COD WHL 1,00 GUT 1,17 GUH 1,70 FIL 2,60 FIS 2,60 FSP 2,95 CBF 1,63 Species: Common Dab Limanda limanda DAB WHL 1,00 Species: Picked dogfish Squalus acanthias DGS WHL 1,00 GUS 2,52 Species: European flounder Platichthys flesus FLE WHL 1,00 Species: Greater forkbeard Phycis blennoides GFB WHL 1,00 GUT 1,12 GUH 1,40 Species: Greenland halibut Reinhardtius hippoglossoides GHL WHL 1,00 GUT 1,08 GUH 1,39 Species: Haddock Melanogrammus aeglefinus HAD WHL 1,00 GUT 1,17 GUH 1,46 FIL 2,60 FIS 2,60 FSB 2,70 FSP 3,00 Species: Atlantic halibut Hippoglossus hippoglossus HAL WHL 1,00 Species: Hering Clupea harengus HER WHL 1,00 Species: European hake Merluccius merluccius HKE WHL 1,00 GUT 1,34 GUH 1,67 Species: White hake Urophycis tenuis HKW WHL 1,00 Species: Horse mackerel Trachurus spp. JAX WHL 1,00 GUT 1,08 Species: Antarctic krill Euphausia superba KRI WHL 1,00 Species: Lemon sole Microstomus kitt LEM WHL 1,00 GUT 1,05 Species: Megrims Lepidorhombus spp. LEZ WHL 1,00 GUT 1,06 Species: Unicorn icefish Channichthys rhinoceratus LIC WHL 1,00 Species: Ling Molva molva LIN WHL 1,00 GUT 1,14 GUH 1,33 FIL 2,80 FSP 2,30 Species: Atlantic mackerel Scomber scombrus MAC WHL 1,00 GUT 1,11 Species: Norway lobster Nephrops norvegicus NEP WHL 1,00 TAL 3,00 Species: Humped rockcod Notothenia gibberifrons NOG WHL 1,00 Species: Norway pout Trisopterus esmarkii NOP WHL 1,00 Species: Marbled rockcod Notothenia rossii NOR WHL 1,00 Species: Orange roughy Hoplostethus atlanticus ORY WHL 1,00 Species: Pacific snow crab Chionoecetes spp. PCR WHL 1,00 Species: White shrimps Penaeus spp. PEN WHL 1,00 Species: European plaice Pleuronectes platessa PLE WHL 1,00 GUT 1,07 Species: Saithe Pollachius virens POK WHL 1,00 GUT 1,19 GUH 1,44 FIS 2,78 FSB 2,12 FSP 2,43 Species: Pollack Pollachius pollachius POL WHL 1,00 GUT 1,17 Species: Northern prawn Pandalus borealis PRA WHL 1,00 Species: Atlantic redfishes Sebastes spp. RED WHL 1,00 GUT 1,19 GUH 1,78 FIS 3,37 FSP 3,00 JAT 1,90 Species: Rough-head grenadier Macrourus berglax RHG WHL 1,00 Species: Roundnose grenadier Coryphaenoides rupestris RNG WHL 1,00 GUT 1,11 GUH 1,92 Species: Sandeels Ammodytes spp. SAN WHL 1,00 Species: Blackspot seabream Pagellus bogaraveo SBR WHL 1,00 GUT 1,11 Species: Rough longnose dogfish Deania histricosa SDH WHL 1,00 Species: Arrowhead dogfish Deania profundorum SDU WHL 1,00 Species: South Georgia icefish Pseudochaenichthys georgianus SGI WHL 1,00 Species: Common sole Solea solea SOL WHL 1,00 Species: European sprat Sprattus sprattus SPR WHL 1,00 Species: Northern squid Illex illecebrosus SQI WHL 1,00 Species: Squid Martialia hyadesi SQS WHL 1,00 Species: Skates Rajidae SRX WHL 1,00 GUT 1,13 WNG 2,09 Species: Swordfish Xiphias gladius SWO WHL 1,00 GUT 1,12 GUH 1,31 HEA 1,33 GHT 1,33 Species: Patagonian toothfish Dissostichus eleginoides TOP WHL 1,00 Species: Turbot Psetta maxima TUR WHL 1,00 GUT 1,09 Species: Tusk Brosme brosme USK WHL 1,00 Species: Blue whiting Micromesistius poutassou WHB WHL 1,00 GUT 1,15 FIS 2,65 SUR 2,97 Species: Whiting Merlangius merlangus WHG WHL 1,00 GUT 1,18 Species: Atlantic white marlin Tetrapturus albidus WHM WHL 1,00 Species: Witch flounder Glyptocephalus cynoglossus WIT WHL 1,00 Species: Yellowtail flounder Limanda ferruginea YEL WHL 1,00